Filed 5/28/15 P. v. Hughes CA2/2

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B257593

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA417887)
         v.

NATHAN OLIVER HUGHES,

         Defendant and Appellant.



THE COURT:*

         Nathan Hughes (defendant) appeals following his plea of “no contest” in case
No. BA417887 to two counts of attempted robbery in violation of Penal Code sections
                  1
664 and 211. Defendant admitted the allegation that he personally used a handgun
(§ 12022.53, subd. (b)), and that he had suffered a prior conviction of a serious or violent
felony (§ 667, subds. (b)–(i)). Defendant was advised of his constitutional rights and the
nature and consequences of the plea, which he stated he understood. The trial court
expressly found defendant’s waivers and plea were voluntary, knowing and intelligent.



*
         BOREN, P.J., CHAVEZ, J., HOFFSTADT, J.

1        All further statutory references are to the Penal Code unless otherwise indicated.
Pursuant to the terms of the plea bargain the court sentenced defendant to 14 years in
state prison.
       The preliminary hearing transcript shows that defendant entered a marijuana
dispensary, pointed a handgun at the security guard and told him to ‘“give me all your
shit.”’ A scuffle ensued and defendant was shot in the waist. The entire incident was
captured on the dispensary’s surveillance video.
       Defendant filed a motion to withdraw his plea which was denied. Defendant
timely filed a notice of appeal in which he checked the preprinted boxes indicating his
appeal: (1) was “based on the sentence or other matters occurring after the plea”; and
(2) “challenge[d] the validity of the plea or admission.” Defendant’s request for a
certificate of probable cause in which he claimed he was coerced by appointed counsel to
enter a plea, was denied.
       We appointed counsel to represent defendant on this appeal. After examination of
the record, counsel filed an “Opening Brief” pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende), raising no issues. On January 7, 2015, we advised defendant that he
had 30 days within which to personally submit any contentions or issues that he wished
us to consider. No response has been received to date.
       Defendant’s guilty plea and failure to obtain a certificate of probable cause limit
the potential scope of defendant’s appeal to “grounds that arose after entry of the plea and
do not affect the plea’s validity” or “the denial of a motion to suppress evidence under
Penal Code section 1538.5.” (§ 1237.5, Cal. Rules of Court, rule 8.304(b).) We have
examined the entire record and have found that no arguable issues of any sort exist, let
alone issues cognizable without a certificate of probable cause. We are satisfied that
defendant’s attorney has fully complied with his responsibilities. (People v. Kelly (2006)
40 Cal. 4th 106, 109–110; Wende, supra, 25 Cal.3d at p. 441.)
       The appeal is dismissed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                             2